Title: Campaign Speech, Second Version, [10 April 1801]
From: Hamilton, Alexander
To: 


“… General Hamilton at one of the largest & most respectable election meetings ever witnessed here made an election speech that electrified the whole federal mass. It was one of the chef d’ouvres of this great man! For strength of reasoning & at the same time for impressive & sublime eloquence it surpassed what in all probab[il]ty has ever been delivered in this city. He began with the degraded & ruinous state of our affairs under the old confederation—he descanted on our new constitution—the blessings that had flowed from it & which were strikingly visible in every department of society—these blessings he attributed, under God, to the wisdom & patriotism of the federal party—he took a view of the antifederal party—and shewed that, with a very [few] exceptions of apostate federalists, the leaders of it had invariably opposed every measure which had rendered us a reputable & prosperous nation—he then proceeded to give a Sketch of Jefferson’s character as a public man—he unfolded his original enmity to the constitution—he demonstrated by facts that he had been witness to his hostile course during the period he was a member of the administration—he remarked on his late inaugural speech & considered but two things as positively pledged by it—freedom from alliances—and the preservation of credit. Although these were very important objects & if secured would redound much to his honor, yet he considered him as being wholly silent on several other points of great moment. He contrasted his conduct as President with the professions in his Speech & shewed that if they were made with sincerity he had not firmness enough to adhere to them. He took advantage of the removal of several officers, of unblemished character during our revolutionary war, and of the appointment in their stead of men of no pretentions to public gratitude. He did not contend that the officers of the army were exclusively entitled to public appointments but only insisted that where there was a cæteris paribus there was good cause for preferring them. He dwelt largely on the conduct which the federal party ought to hold under Jefferson’s administration. He hoped it would form an honorable contrast to the conduct of our opponents under the late administration. He was for supporting Mr. Jefferson’s administration in every measure not glaringly repugnant to the honor & interest of the country. He thought it probable that a third party might rise up out of the least respectable of the two existing parties & attempt the removal of Jefferson—to defeat the ⟨–⟩ of this party—as well as to protect the government & its prosperity under all emergencies he deemed it of great importance that the federal party should retain their union & their zeal—and not relax in their exertions. He then turned his attention particularly to this state. He observed upon its increasing weight in the scales of the Union—and explained how interesting it would be to continue its government in the hands of a federalist. And he concluded with a very impassioned appeal by glancing at the miseries of France, that roused all the feelings of his hearers, and seemed to produce in every breast a firm resolution to strain every nerve to give success to our candidates. If the speech had a fault it arose from its length.
